DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 5-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 (lines 15-17), claim 15 (lines 21-23) and claim 20 (lines 20-22) each recite “wherein the sidewall comprises a bore disposed axially inward from the axial edge of the side wall”.
Claims 1, 15 and 20 each fail to recite any limitations which enable one to properly determine how the projection structurally engages the bore.  Claims 2, 3, 5-14 and 16-19 depend from claims 1 and 15 and are likewise rejected as being indefinite.
Examiner notes that claims 1, 15 and 20 must recite the limitations of claim 12 in order to overcome such rejection under 35 USC 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cramer, Jr. et al. (US 4,981,390) in view of Hagan et al. (US 2015/0028644).
As to claims 1, 2 and 12 as best understood, Cramer, Jr. et al. disclose a tolerance ring 180,210, comprising: 
a sidewall 188,218; and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to a component interior or exterior to the tolerance ring, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 15-20), 
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, wherein at least one of the plurality of wave structures comprises a connected, axially-elongated ridge; and
wherein the projection comprises a wave projection, a radial flap, or a finger projection adapted to contact the surface of an outer component or inner component to prevent or restrict axial displacement of the outer component or inner component, wherein the projection comprises an end portion projecting axially inward from the axial edge of the sidewall (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. fail to disclose a tolerance ring wherein the sidewall comprises a bore disposed axially inward from the axial edge of the sidewall and the finger projection fills a portion of the bore, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall.  
Hagan et al. teach a tolerance ring 700 comprising a bore disposed axially inward from an axial edge of a sidewall of the tolerance ring and a finger projection 724 filling a portion of the bore and comprising an end portion projecting axially inward from the axial edge of the sidewall, wherein the entirety of the projection is located axially inward of the axial edge of the sidewall; the bore being cut from the sidewall of the tolerance ring, defining the finger projection and providing for greater flexibility and radial-extension of the projection from the sidewall (Figures 41-44).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Cramer, Jr. et al. wherein the finger projection is defined by a bore cut from the sidewall of the tolerance ring disposed axially inward from the axial edge of the sidewall, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall, as taught by Hagan et al., such that an end portion of the finger projection projects axially inward from the axial edge of the sidewall, in order to provide for greater flexibility and radial-extension of the projection from the sidewall.  
As to claim 3, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 comprises a wave projection (Figures 15-20; C8 L14-23).  
As to claim 5, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the sidewall 188,218 further includes a plurality of unformed sections, wherein each unformed section is located between a pair of adjacent wave structures 184,214 (Figures 15-20; C8 L14-23).  
As to claim 6, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein each wave structure 184,214 extends radially outward from the sidewall 188,218 (not shown; Figures 15-20; C8 L14-23).  
As to claim 7, Cramer, Jr. et al. disclose a tolerance ring wherein each wave structure 184,214 extends radially inward from the sidewall 188,218 (Figures 15-20; C8 L14-23).  
As to claim 8, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 is a radial height Hp that is greater than a radial height Hw of at least one of the wave structures 184,214 (C6 L67-C7 L3).
As to claim 9, Cramer, Jr. et al. disclose a tolerance ring wherein the tolerance ring 180,210 further comprises an axial gap in the sidewall (Figures 15-20; C8 L14-23).  
As to claim 10, Cramer, Jr. et al. disclose a tolerance ring 210 wherein each projection 224 extends radially outward from the sidewall 218 (Figures 18-20).  
As to claim 11, Cramer, Jr. et al. disclose a tolerance ring 180 wherein each projection 192 extends radially inward from the sidewall 188 (Figures 15-17).  
As to claim 13, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the finger projection 192,224 includes an arcuate portion (Figures 15-20; C8 L14-23).  
As to claim 14, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the wave projection 192,224 comprises an arch extending from the tolerance ring (Figures 15-20; C8 L14-23).  
As to claim 15, Cramer, Jr. et al. disclose an assembly, comprising: 
an outer component 46,136,254,264 including a bore within the outer component; 
an inner component 50,140 disposed within the bore; and 
a tolerance ring 180,210 mounted between the inner component and the outer component, the tolerance ring comprising:
a sidewall 188,218; and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 15-20),
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, wherein at least one of the plurality of wave structures comprises connected, axially-elongated ridge, wherein the projection comprises a wave projection, a radial flap, or a finger projection adapted to contact the surface of the outer component or inner component to prevent or restrict axial displacement of the outer component or inner component, wherein the projection comprises an end portion projecting axially inward from the axial edge of the sidewall (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. fail to disclose a tolerance ring wherein the sidewall comprises a bore disposed axially inward from the axial edge of the sidewall, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall.  
Hagan et al. teach a tolerance ring 700 comprising a bore disposed axially inward from an axial edge of a sidewall of the tolerance ring and a finger projection 724 filling a portion of the bore and comprising an end portion projecting axially inward from the axial edge of the sidewall, wherein the entirety of the projection is located axially inward of the axial edge of the sidewall; the bore being cut from the sidewall of the tolerance ring, defining the finger projection and providing for greater flexibility and radial-extension of the projection from the sidewall (Figures 41-44).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Cramer, Jr. et al. wherein the finger projection is defined by a bore cut from the sidewall of the tolerance ring disposed axially inward from the axial edge of the sidewall, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall, as taught by Hagan et al., such that an end portion of the finger projection projects axially inward from the axial edge of the sidewall, in order to provide for greater flexibility and radial-extension of the projection from the sidewall.  
As to claim 16, Cramer, Jr. et al. disclose an assembly wherein the inner component 50,140 comprises a rolling-element bearing assembly (Figures 15-20; C8 L14-23).  
As to claim 17, Cramer, Jr. et al. disclose an assembly wherein the tolerance ring 180,210 is fixed to the outer 46,136,254,264 or inner component 50,140 by any of the following processes: form fit, force fit, bonding (Figures 15-20; C8 L14-23).  
As to claim 18, Cramer, Jr. et al. disclose an assembly wherein the outer component 254,264 includes a groove (Figures 21-24; C8 L14-23).
As to claim 19, Cramer, Jr. et al. disclose an assembly wherein the outer component 254,264 contains at least one projection or depression (Figures 21-24; C8 L14-23).  
As to claim 20, Cramer, Jr. et al. disclose a method, comprising: 
providing an inner component 50,140 and an outer component 46,136,254,264; 
positioning a tolerance ring 180,210 between the inner component and the outer component, the tolerance ring comprising:
a sidewall 188,218, and 
at least one projection 192,224 from the sidewall that projects radially and axially to prevent axial displacement of the tolerance ring with respect to the inner component or the outer component, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge); and 
contacting the projection to at least one of the inner component or the outer component to retain the tolerance ring to at least one of the inner component or the outer component (Figures 15-20; C8 L14-23), 
wherein the tolerance ring further includes a plurality of wave structures 184,214 protruding radially from the sidewall, wherein at least one of the plurality of wave structures comprises connected, axially-elongated ridge, wherein the projection comprises a wave projection, a radial flap, or a finger projection adapted to contact the surface of the outer component or inner component to prevent or restrict axial displacement of the outer component or inner component, wherein the projection comprises an end portion projecting axially inward from the axial edge of the sidewall (Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. fail to disclose a tolerance ring wherein the sidewall comprises a bore disposed axially inward from the axial edge of the sidewall, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall.  
Hagan et al. teach a tolerance ring 700 comprising a bore disposed axially inward from an axial edge of a sidewall of the tolerance ring and a finger projection 724 filling a portion of the bore and comprising an end portion projecting axially inward from the axial edge of the sidewall, wherein the entirety of the projection is located axially inward of the axial edge of the sidewall; the bore being cut from the sidewall of the tolerance ring, defining the finger projection and providing for greater flexibility and radial-extension of the projection from the sidewall (Figures 41-44).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Cramer, Jr. et al. wherein the finger projection is defined by a bore cut from the sidewall of the tolerance ring disposed axially inward from the axial edge of the sidewall, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall, as taught by Hagan et al., such that an end portion of the finger projection projects axially inward from the axial edge of the sidewall, in order to provide for greater flexibility and radial-extension of the projection from the sidewall.  
Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. 
As to claims 1, 15 and 20, Attorney argues that:
Hagan et al. fail to teach or suggest modifying the tolerance ring disclosed by Cramer, Jr. et al. wherein the sidewall comprises a bore disposed axially inward from the axial edge of the sidewall, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall, as finger 808 of the Hagan et al. reference is adapted to deflect and allow axial displacement of a support member; not adapted to contact the surface of an outer or inner component to prevent or restrict axial displacement of the component.
Examiner disagrees.  As to claims 1, 15 and 20, Cramer, Jr. et al. disclose a tolerance ring 180,210 wherein the projection 192,224 comprises an end portion projecting axially inward from the axial edge of the sidewall 188,218, wherein the projection is located axially inward of an axial edge of the sidewall (projection 192,224 extends to a location axially inward of the axial edge of sidewall 188,218, and thus is located “axially inward” of the axial edge; Figures 15-20; C8 L14-23).  
Cramer, Jr. et al. fail to disclose a tolerance ring wherein the sidewall comprises a bore disposed axially inward from the axial edge of the sidewall, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall.  
Hagan et al. teach a tolerance ring 700 comprising a bore disposed axially inward from an axial edge of a sidewall of the tolerance ring and a finger projection 724 filling a portion of the bore and comprising an end portion projecting axially inward from the axial edge of the sidewall, wherein the entirety of the projection is located axially inward of the axial edge of the sidewall; the bore being cut from the sidewall of the tolerance ring, defining the finger projection and providing for greater flexibility and radial-extension of the projection from the sidewall (Figures 41-44).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tolerance ring disclosed by Cramer, Jr. et al. wherein the finger projection is defined by a bore cut from the sidewall of the tolerance ring disposed axially inward from the axial edge of the sidewall, and wherein the entirety of the projection is located axially inward of an axial edge of the sidewall, as taught by Hagan et al., such that an end portion of the finger projection projects axially inward from the axial edge of the sidewall, in order to provide for greater flexibility and radial-extension of the projection from the sidewall.  
As to Applicant’s arguments regarding finger 808 of the Hagan et al. reference not being adapted to contact the surface of an outer or inner component to prevent or restrict axial displacement of the component, Examiner notes that the Hagan et al. reference has not been relied upon to teach or suggest the projection being adapted to contact the surface of an outer component or inner component to prevent or restrict axial displacement of the outer component or inner component; such limitations are clearly disclosed by projection 192,224 of the base reference of Cramer, Jr. et al. (Figures 15-20).  The Hagan et al. reference has only been relied upon to teach or suggest modifying the tolerance ring disclosed by Cramer, Jr. et al. such that finger projection 192,224 is defined by a bore cut from the sidewall of the tolerance ring.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/22/22								/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619